DETAILED ACTION
This communication is in response to the after final response filed on 5/28/21 in which claims 2, 9, and 16 were amended. Claims 2-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 2, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (U.S. Pub. No. 2011/0313649) (“Bales”) in view of Johnson et al. (U.S. Pub. No. 2008/0307498) (“Johnson”) and Cline (US 2014/0111520 A1; published Apr. 24, 2014).

Regarding claim 2, Bales discloses [a] non-transitory machine-readable storage medium, storing instructions which, when executed by at least one processor of a machine, cause the machine to perform operations comprising: (Bales, paragraph 90, teaches a computer readable medium including instructions (Bales, paragraphs 85 and 86, teaches a computer system including a memory storing instructions that are executed by a processor))
presenting a graphical user interface that includes a display of a map image at a client device, the map image depicting a geographic region; (Bales, FIG. 4, illustrates a map of a geographical region)
receiving a selection of a portion of the geographic region depicted by the map image; (Bales, paragraph 66, teaches the custom zooming platform determines an input via the UE specifying a level of zoom for rendering a geographic representation (e.g., a navigation map) presented at the device; Bales, paragraph 43, teaches the user directly specifies that the user would like to display a tourist map of a particular city)
accessing a plurality of data objects associated with the portion of the geographic region based on the authentication credentials of the user of the client device, the plurality of data objects including at least a first data object [that corresponds with a state of representation from among a plurality of states of representation]; (Bales, paragraph 67, teaches the custom zooming platform determines respective degrees of relevance of the plurality of objects based on the device, the user of the device, related context information; Bales, paragraph 40, teaches that the contextual information includes user information including login credentials that are used to access listed information resources of external links)
generating a visual depiction of the first data object [based on the state of representation that corresponds with the first data object]; and (Bales, paragraph 70, teaches rendering the objects on the user interface based on the custom zooming feature)
causing display of a presentation of the plurality of data objects within the map image at the client device, [the presentation of the plurality of data objects including the visual depiction of the first data object] (Bales, paragraph 70, teaches the custom zooming platform renders the categories and objects on the user interface for the user to select for custom zooming).
Bales, paragraph 58, teaches the rendering module uses a tile-based rendering of the map. Yet, Bales does not specifically disclose accessing authentication credentials of a user of the client device in response to the selection of the portion of the geographic region. However, Johnson, Abstract, paragraph 66, teaches an access control for server-based geographic information systems in which some form of authentication is required to be presented by a data requestor before the data is released for presentation, e.g., if the requestor can provide a password or certification indicating that the requestor has the necessary security clearance to access the requested GIS dataset, then the access control module will approve the request and the tile will be rendered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bales to incorporate the teachings of Johnson to request and receive authentication information from the user before rendering the tile data in the map representation. Doing so would enable generating a personalized map presentation without compromising data security (Johnson, paragraph 7).
Bales teaches identifying objects based on their relevance to a level of zoom and then displaying the objects. Yet, Bales does not expressly disclose that an object corresponds with a state of representation from among a plurality of states of representation, generating a visual based on the state of representation that corresponds with the first data object, and presenting the objects, the presentation of the plurality of data objects including the visual depiction of the first data object.  However, Cline, paragraphs 8, 36, 37, 42, 46, 50, 51, teaches generating and displaying an annotated map of a geographic area in which points/objects of interest are color coded to indicate their status. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bales to further associate the objects with color coded states. Doing so would indicate to a viewer whether a resource as represented by the object icon is available for use or otherwise (Cline, paragraph 51).
Claims 9 and 16 are corresponding apparatus and method claims and are similarly rejected.

Regarding claim 3, Bales, in view of Johnson and Cline, discloses the invention of claim 2 as discussed above. Bales further discloses wherein the presenting the graphical user interface that includes the display of the map image at the client device includes: (Bales, paragraph 70, teaches the custom zooming platform renders the categories and objects on the user interface for the user to select for custom zooming)
receiving a request from the client device, the request including an identification of the geographic region (Bales, paragraph 43, teaches the user directly specifies that the user would like to display a tourist map of a particular city).
Claims 10 and 17 are corresponding apparatus and method claims and are similarly rejected.

Regarding claim 6, Bales, in view of Johnson and Cline, discloses the invention of claim 2 as discussed above. Bales further discloses wherein the accessing the plurality of data objects associated with the geographic region includes: 
identifying a server associated with the plurality of data objects; and (Bales, Bales, paragraph 26, teaches the mapping service is a managed service provided by a service provider; the mapping service collects, assembles, stores, updates, and supplies map data and map formats to users)
requesting the server for the plurality of data objects (Bales, paragraph 25, teaches the custom zooming platform retrieves map objects from the map, context & preference database via the mapping service).
Claims 13 and 20 are corresponding apparatus and method claims and are similarly rejected.

Regarding claim 7, Bales, in view of Johnson and Cline, discloses the invention of claim 2 as discussed above. Bales further discloses wherein the plurality of data objects include at least a first data object, the first data object including an object property, and the presentation of the first data object comprises a graphical attribute based on the object property (Bales, paragraph 44, teaches each object is associated with metadata that includes information such as the object’s name, category (e.g., road, point of interest, water body, park, etc.); Bales, paragraph 57, teaches the rendering module defines a vector graphics image using 
Claims 14 and 21 are corresponding apparatus and method claims and are similarly rejected.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bales, Johnson, and Cline as applied to claims 3, 10 and 17 above, and further in view of Watts et al. (U.S. Pub. NO. 2013/0014046) (“Watts”).

Regarding claim 4, Bales, in view of Johnson and Cline, discloses the invention of claim 3 as discussed above. Bales teaches a method comprising determining an input specifying a level of zoom for rendering a geographic representation presented at a device. Yet, Bales does not specifically disclose wherein the identification of the geographic region includes a user input that draws a polygon that defines a boundary of the geographic region within the map image. However, Watts, paragraph 129, teaches implementing pan and zooming functions according to techniques such as click-and-drag for a zooming selection box, where the zoomed map image corresponds to the area selected via the selection box. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bales to incorporate the teachings of Watts to using a selection box to zoom into a particular region of the map. Doing so would enable the user to more effectively control the zoom function.
.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bales, Johnson, and Cline as applied to claims 3, 10 and 17 above, and further in view of Sacks (U.S. Pub. No. 2008/0172407) (“Sacks”).

Regarding claim 5, Bales, in view of Johnson and Cline, discloses the invention of claim 3 as discussed above. Bales teaches a method comprising determining an input specifying a level of zoom for rendering a geographic representation presented at a device. Yet, Bales does not specifically disclose wherein the graphical user interface includes a scale input interface that comprises a slider element and an axis, a scale of the display of the map image based on a position of the slider element along the axis, and the receiving the request that includes the identification of the geographic region includes: receiving an input that moves the slider from a first position to a second position along the axis; and scaling the display of the map image based on the second position of the slider along the axis. However, Sacks, FIG. 1, paragraph 42, teaches a zoom control that includes a zoom slider bar to scale an image of a map up and down within a region of the map. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bales to incorporate the teachings of Watts to using a selection box to zoom into a particular region of the map. Doing so would enable the user to more effectively control the zoom function.
.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bales, Johnson, and Cline as applied to claims 2 and 9 above, and further in view of Deardorff et al. (U.S. Pub. No. 2009/0003657) (“Deardorff”).

Regarding claim 8, Bales, in view of Johnson and Cline, discloses the invention of claim 2 as discussed above. Bales further discloses wherein the plurality of data objects include at least a first data object and a second data object, and the operations further comprise: (Bales, paragraph 20, teaches map objects include roads, text labels, water bodies, parks, points of interest, etc.)
detecting a relationship between the first data object and the second data object based on one or more properties of the first data object and the second data object; and (Bales, paragraph 39, teaches the user context data includes events that contain possible relationships between points of interest and user activities discovered via, for instance, data-mining or other querying processes).
Bales does not specifically discloser presenting a visualization of the relationship between the first data object and the second data object within the presentation of the plurality of data objects. However, Deardorff, paragraph 42, teaches an intelligence analysis system that dynamically displays location-specific information in which a grouping algorithm is used to take data from any set of sources, with any attributes, and visualize it graphically by Bales to incorporate the teachings of Deardorff to combine the user context data including events that contain possible relationships between points of interest and user activities and present the combined information in a visual representation. Doing so would enable the user to visualize collected raw activity and group behavior information with respect to POIs to suggest to the user to change these objects’ visibility in the map at a different zoom level (Bales, paragraph 63).
Claim 15 is a corresponding apparatus claim and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHID K KHAN/Examiner, Art Unit 2178